Citation Nr: 9905705	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-31 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
hallux limitus of the right great toe. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1992. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO).  This matter was remanded to the RO for 
additional development in August 1997.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.

2.  The veteran's hallux limitus of the right great toe is 
principally manifested by complaints of pain, tenderness and 
limitation of motion of the metatarsophalangeal joint of the 
right great toe, and marked/advanced degenerative joint 
disease of the right great toe which is productive of no more 
than moderately-severe disability.   


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for hallux limitus of the right great toe have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for hallux limitus of the right great toe 
was established by an RO rating determination in June 1993.  
A 10 percent disability evaluation was assigned effective 
October 1, 1992.  The award was based upon service medical 
records showing that the veteran fractured his great right 
toe in 1974.  

Service medical records show that an April 1983 X-ray 
examination revealed degenerative joint disease with marginal 
osteophytic spurs at the proximal interphalangeal joint and 
distal interphalangeal joint of the right great toe.  Upon 
retirement examination in February 1992, the veteran reported 
fracturing his right big toe in 1975 in a racquetball injury.  
The February 1992 retirement examination report indicates 
that the veteran had a swollen metatarsophalangeal joint of 
the right great toe.  The diagnosis was arthritis right great 
toe.   

A November 1992 VA orthopedic examination report reveals that 
the veteran did not wear any orthopedic appliances.  Upon 
examination, the veteran had satisfactory heel and toe 
standing.  Reflexes of the ankles were equal and normal at 
2+.  There was no sensory impairment to the lower 
extremities.  There was no weakness to the ankle dorsiflexors 
or great toe dorsiflexors.   

A December 1992 VA podiatry examination report indicates that 
the veteran reported fracturing the first metatarsal of the 
right great toe in 1974 or 1975 after jamming his foot 
against a wall.  The initial examination did not identify a 
fracture but instead, he was treated for a soft tissue 
injury.  Posttraumatic degenerative joint disease of the 
right first metatarsophalangeal joint with dorsal spurring 
along the first metatarsal head region was later diagnosed.  
The veteran reported having some progressive thickening of 
the right great toenail which is on an insidious onset.  

Upon examination, the veteran had some marked limitation and 
exquisite tenderness of the right first metatarsophalangeal 
joint.  There was prominent clinical evidence of osteophytic 
spurring about this joint.  Mycotic changes were incidentally 
noted in the right great toenail with mild yellowing and 
thickening.  X-ray examination of the right foot revealed 
narrowing of the first metatarsophalangeal joint with juxta-
articular sclerosis and associated osteophytosis, which was 
consistent with degenerative joint disease.  The assessment, 
in pertinent part, was severe hallux limitus of the right 
foot and mycotic changes of the right great toenail.  

In a January 1994 statement, the veteran stated that he has 
had to take several days off at different times to recuperate 
from the constant pain that he experienced when he stubbed 
his toe or walked for a long period of time.  He asserted 
that this pain was severe.  Pain medication alleviated the 
pain and reduced the swelling and discomfort.

In an August 1994 statement, the veteran indicated that he 
had constant discomfort on a daily basis and his toe was 
always swelling up.  He stated that the pain medication only 
temporarily relieved his pain.  The appellant indicated that 
if he walked for a long period of time, he needed to take off 
his shoes and relax for about 30 minutes in order to relieve 
the pain.  

A March 1998 VA podiatry examination indicates that the 
veteran reported having progressive limitation of motion and 
pain in the joint since the injury in service.  The veteran 
had marginal relief with intermittent use of over the counter 
non-steroidal anti-inflammatory drugs and analgesics.  Upon 
examination, the veteran had a painful limited right first 
metatarsal phalangeal joint.  Plantar flexion in the right 
first metatarsal phalangeal joint measured 5 degrees compared 
to a normal 10 degrees or more.  Dorsiflexion was less than 
10 degrees from the neutral position in the right first 
metatarsal phalangeal joint compared to a normal 60 degrees 
or more.  There was a clinically evident dorsal bunion and 
bony spurring about that joint line.  The assessment was 
marked/advanced degenerative joint disease of the right first 
metatarsal phalangeal joint characterized by the diagnostic 
term hallux limitus with impaired range of motion and 
clinical evidence of osteophytic proliferation/bony spurring.  
Management options included rocker sole type shoe wear 
modification versus surgical intervention.   

An April 1998 rating decision assigned a 20 percent 
disability evaluation to the service-connected hallux limitus 
of the right great toe effective October 1, 1992.  


Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  In 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), 
it was held that evidence to be considered Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. Part 4, § 
4.40 (1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1998).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The RO assigned a 10 percent disability evaluation to the 
service-connected hallux limitus of the right great toe, by 
analogy, under the provisions of Diagnostic Code 5284, foot 
injuries.  Under the provisions of this diagnostic code, a 30 
percent evaluation is assigned for severe disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 20 percent 
evaluation is assigned for moderately severe disability and a 
10 percent evaluation is assigned for moderate disability.  
Id.  A 40 percent evaluation is assigned for actual loss of 
use of the foot.  Id.  

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1998).  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded VA 
examinations in December 1992 and March 1998.  Outpatient 
treatment records have been obtained.  No further assistance 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998).  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent under the 
provisions of Diagnostic Code 5284.  The medical evidence 
shows that the veteran has marked limitation of motion and 
tenderness of the metatarsophalangeal joint of the right 
great toe.  X-ray examination revealed narrowing of the first 
metatarsophalangeal joint with juxta-articular sclerosis and 
associated osteophytosis.  The veteran reported having pain 
in the right great toe.  The pain was severe if he stubbed 
the toe or if he stood for a long period of time.  However, 
the evidence further shows that non-steroidal anti-
inflammatory drugs and analgesics provided marginal relief.  
There is no evidence of muscular atrophy, weakness, 
fatigability, or incoordination due to the service-connected 
right great toe disability.  The November 1992 VA orthopedic 
examination report indicates that the veteran had 
satisfactory toe and heel standing.  There was no weakness of 
the ankle or great toe dorsiflexors.  The VA examination 
reports do not indicate that the veteran walked with a limp.  
The evidence shows that the veteran the has use of the right 
foot.  There is no evidence showing that the veteran has been 
undergoing medical treatment for the service-connected right 
foot disability.  The veteran did not wear any orthopedic 
appliances.  

Thus, the Board finds the symptomatology approximates the 
criteria for moderately-severe impairment of the right great 
toe under Diagnostic Code 5284, when consideration is given 
to the extent of the veteran's orthopedic symptoms and the 
functional loss due to pain.  See 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board does not 
find that the veteran's disability is more than moderately 
severe since he only has severe pain intermittently, the pain 
medication manages the veteran's pain to some extent, and the 
veteran is able to walk normally.  The disability is 
localized in the right great toe, and there is no evidence of 
loss of use of the right foot.  The veteran reported that the 
pain in his right great toe was severe if he stubbed his toe 
or if he stood for a long time.  Thus, the Board finds that a 
20 percent disability rating is appropriate under Diagnostic 
Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 20 
percent for the service-connected hallux limitus of the right 
great toe.  

The service-connected hallux limitus of the right great toe 
may also be rated under Diagnostic Code 5283, malunion or 
nonunion of the tarsal or metatarsal bones.  Under this 
diagnostic code, a 10 percent evaluation is warranted for a 
moderate disability, a 20 percent evaluation is assigned for 
moderately severe disability, and a 30 percent evaluation is 
assigned for severe disability.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5283 (1998).  The Board finds that a 
disability evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5283 because neither the 
tarsal nor metatarsal has been shown to be malunited or 
nonunited, and, as discussed above, the Board determined that 
the service-connected right great toe disability approximates 
a moderately severe disability when consideration is given to 
the extent of the veteran's orthopedic symptoms and 
functional loss due to pain.  

The veteran's service-connected hallux limitus of the right 
great toe disability may also be rated under Diagnostic Code 
5003, degenerative arthritis (hypertrophic or 
osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:  With X-ray 
evidence of involvement of 2 or more major joints, or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is awarded.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups a 10 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5003. 

The medical evidence of record shows that there is X-ray 
evidence of narrowing of the first metatarsophalangeal joint 
of the right great toe with juxta-articular sclerosis and 
associated osteophytes which was consistent with degenerative 
joint disease.  The evidence of record further shows that the 
veteran has limitation of motion of the right great toe with 
pain.  However, the Rating Schedule does not provide a 
diagnostic code for rating limitation of motion of a 
metatarsal joint.  Thus, limitation of motion of the right 
great toe is not compensable under the Rating Schedule.  A 10 
percent evaluation would be the maximum rate assignable for 
arthritis, since there is satisfactory evidence of painful 
motion of the right great toe.  Consequently, the Board 
concludes that a disability evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5003.  

The Board has examined all other diagnostic codes pertinent 
to disabilities of the foot.  Acquired flatfeet or clawfoot 
have not been demonstrated.  Thus, Diagnostic Codes 5276 and 
5278 are not for application.  Metatarsalgia, weak foot, 
hallux valgus, hallux rigidus, and hammertoe have not been 
demonstrated.  Furthermore, a disability evaluate in excess 
of 20 percent is not available under these diagnostic codes.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, 
5281, and 5282.   Consequently, Diagnostic Codes 5277, 5279, 
5280, 5281, and 5282 are not for application.  There is no 
evidence of loss of use of the right great toe or amputation 
of the right great toe.  Consequently, Diagnostic Code 5171, 
amputation of the great toe, is not for application.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating to the right foot 
disability.  Furthermore, the Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, the medical evidence 
does demonstrate that the veteran is experiencing functional 
loss due to pain in the right great toe.  As discussed above, 
the Board has considered this functional loss due to pain 
when assigning the 20 percent evaluation under Diagnostic 
Code 5284.  

In summary, after considering all possible rating criteria, a 
disability evaluation in excess of 20 percent for hallux 
limitus of the right great toe is not warranted for the 
reasons described above.  Thus, the preponderance of the 
evidence is against the veteran's claim for a disability 
evaluation in excess of 20 percent for hallux limitus of the 
right great toe.   



ORDER

An increased evaluation for hallux limitus of the right great 
toe is denied.  


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

